DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is filed on 08/17/2017.
This action is in response to arguments and/or remarks filed on 09/15/2021. In the current amendments claims 1, 12 and 19 have been amended and claims 6 and 11 have been cancelled. Claims 1-5, 7-10 and 12-20 are currently pending and have been examined. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) in view of Toomim et al. (US Pat No. 8387122 B2) and further in view of Rao et al. (US 2015/0186528 A1). 
Regarding claim 1 (Currently Amended) 
Lindsley teaches a method to leverage knowledge base of groups in determining organizational data, (abstract “receiving data a data source, the data comprising a query and information relating to an answer to the query; processing the query, the processing the query identifying a plurality of query related knowledge elements; processing the information relating to the answer to the query, the processing the information relating to the answer to the query identifying a plurality of answer related knowledge elements; and, storing the plurality of query related knowledge elements and the plurality of answer related knowledge elements within the cognitive graph as a collection of knowledge elements.”)
the method, comprising: detecting with a processor of a server, (server 142) a question supplied through a communication device of the server by a requestor via a client device (para [0034] “In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142… System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117. In these and other embodiments, the CILS 117 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 117 from the service provider server 142. In another embodiment, the CILS 117 is provided as a service from the service provider server 142.” and CILS has client device as evidence by para [0062] also further see “para [0061] “In various embodiments, users[corresponds to requestor] submit queries[corresponds to question] and computation requests in a natural language format to the CILS 117. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation” Examiner notes that the graph query engine receives/detect question or queries and process see para [0068] “In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP), familiar to skilled practitioners of the art, to process the queries”)
wherein the question supplied through a communication device of the server by a requestor is detected using a machine learning scheme; (para [0107] “In various embodiments, the repository of models 459 is implemented to store models that are generated, accessed, and updated by the cognitive engine 320 in the process of generating cognitive insights. As used herein, models broadly refer to machine learning models. In certain embodiments, the models include one or more statistical models.” Also see para [0125] “In certain embodiments, the natural language processes 712 may include parsing and resolution operations familiar to those of skill in the art. The results of the NLP 712 operations are then provided to the knowledge universe 714 for further processing. However, if it was determined in decision block 710 that the sourced data or received query 708 does not contain text, then it is likewise provided to the knowledge universe 714 for further processing. The parsed, or non-parsed, data is then stored in the universal knowledge repository 716 as knowledge elements.”)
(para [0061] “ In various embodiments , users[corresponds to first group] submit queries and computation requests in a natural language format to the CILS 117 .”)
retrieving, from stored information associated with the requestor, (para [0115] “In various embodiments , the document database 482 sub - component is implemented to manage the physical storage and retrieval of structured data in a cloud environment . Examples of such structured data include social, public, private, and device data, as described in greater detail herein.” Also see abstract “receiving data a data source, the data comprising a query and information relating to an answer to the query;”)
contextual information associated with the requestor; (para [0323] “the graph query 1744 results in the selection of a cognitive persona from a repository of cognitive personas ‘1’ through ‘n’ 1772 according to a set of contextual information associated with a user… As an example, the demographic information may include age brackets (e.g., 25 to 34 years old), gender, marital status (e.g., single, married, divorced, etc.), family size, income brackets, occupational classifications, educational achievement, and so forth”)
querying a knowledge graph stored in a data store with the question and the contextual information; (para [0068] “In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP), familiar to skilled practitioners of the art, to process the queries”)
…
identifying an answer associated with the question within the knowledge graph, wherein, (claim 1 “processing the information relating to the answer to the query , the processing the information relating to the answer to the query identifying a plurality of answer related knowledge elements; and, storing the plurality of query related knowledge elements and the plurality of answer related knowledge elements within the cognitive graph[corresponds to knowledge graph] as a collection of knowledge elements.”)
…
receiving, through the communication device of the server, (server 142) a feedback associated with the answer from the requestor via the client device; (para [0119] “in various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models”)
and modifying the knowledge graph, as stored in the data store, (para [0053] “In certain embodiments , the machine learning functionality includes cognitive functionality which uses feedback to improve the accuracy of knowledge stored within the cognitive graph.”) based on the feedback. (Para [0326] “one embodiment, the feedback 1762 data is used to revise or modify the cognitive persona. In another embodiment, the feedback 1762 data is used to create a new cognitive persona. In yet another embodiment, the feedback 1762 data is used to create one or more associated cognitive personas, which inherit a common set of attributes from a source cognitive persona”)
Lindsley does not teach wherein the knowledge graph includes a plurality of branches and each of the plurality of branches is annotated with a classification, 
and wherein querying the knowledge graph includes identifying one of the plurality of branches having a classification matching the contextual information and querying the one of the plurality of branches with the question; 

and wherein querying the knowledge graph includes identifying one of the plurality of branches having a classification matching the contextual information associated with the requestor
…
identifying an answer associated with the question within the knowledge graph, wherein the answer includes a source associated with the answer, the source being a second group; providing, through the communication device of the server, the answer and the source to the requestor via the client device, wherein the answer includes a source associated with the answer, the source being a second group; providing, through the communication device of the server, the answer and the source to the requestor via the client device, wherein providing the answer includes granting, through the communication device of the server, the requestor an access, via the client device, to the answer included in the knowledge base stored in the data store based on at least one selected from a group consisting of a classification associated with the second group and a permission granted by the second group.
Yih teaches wherein the knowledge graph includes a plurality of branches and each of the plurality of branches is annotated with a classification, (Examiner notes that the branches of the knowledge graph include classification/category for Freebase subgraph of TV show Family Guy see pg. 2 right col “To compare our approach to existing methods, we use Freebase, which is a large database with more than 46 million topics and 2.6 billion facts. In Freebase’s design, there is a special entity category called compound value type (CVT), which is not a real-world entity, but is used to collect multiple fields of an event or a special relationship. Fig. 1 shows a small subgraph of Freebase related to the TV show Family Guy. Nodes are the entities, including some dates and special CVT entities. A directed edge describes the relation between two entities, labeled by the predicate.”)
…
and querying the one of the plurality of branches with the question; (pg. 3 left col first and second paragraph “In particular, we would like to retrieve all the entities that can map to the lambda variables in the end as the answers. Aggregation function is designed to operate on a specific entity, which typically captures some numerical properties. Just like in the knowledge graph, related nodes in the query graph are connected by directed edges, labeled with predicates in K. To demonstrate this design, Fig. 2 shows one possible query graph for the question “Who first voiced Meg on Family Guy?” using Freebase. The two entities, MegGriffin and FamilyGuy are represented by two rounded rectangle nodes. The circle node y means that there should exist an entity describing some casting relations like the character, actor and the time she started the role. The shaded circle node x is also called the answer node, and is used to map entities retrieved by the query. The diamond node arg min constrains that the answer needs to be the earliest actor for this role.”)
Lindsley and Yih are analogous art because they are both directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley to incorporate the teaching of Yih to include a semantic parsing framework for question and answering system using a knowledge graph. 
One of ordinary skill in the art would have been motivated to make this modification in order to solve semantic matching problem by “leveraging knowledge base in an early stage to prune the search space” for the purpose of simplifying the semantic matching problem as disclosed by Yih (abstract “Semantic parsing is reduced to query graph generation, formulated as a staged search problem. Unlike traditional approaches, our method leverages the knowledge base in an early stage to prune the search space and thus simplifies the semantic matching problem.”).
Lindsley in view of Yih does not teach and wherein querying the knowledge graph includes identifying one of the plurality of branches having a classification matching the contextual information associated with the requestor
….
 the requestor an access, via the client device, to the answer included in the knowledge base stored in the data store based on at least one selected from a group consisting of a classification associated with the second group and a permission granted by the second group.2U.S. Application No. 15/679,996
Toomim teaches identifying an answer associated with the question within the knowledge graph, wherein the answer includes a source associated with the answer, the source being a second group; (Examiner notes that the source corresponds to the content owner and FIG. 11 shows correct answer is being answered col 27 lines 46-53 “The webpage may be a profile page, photos page, blogging page, or some other type of webpage. FIG. 11 shows an exemplary screenshot 250 of this process. A shared knowledge question 252 “what does TPG make?” has been answered in a text box 254 with the proposed answer, "coffee.” But screenshot 250 does not indicate what protected content will be accessible after the shared knowledge question is correctly answered.”)
providing, through the communication device of the server, (col 31 lines 35-40 “FIG. 5 illustrates a network 100 over which shared protected content or resource(s) can be accessed. A user 102 may be coupled to Internet (or other network) 104 used to access the shared resource(s), which can be stored on a shared data store 106, e.g., on a server storage accessible over the network, or on a hard drive of the sharer's computing device.”) the answer and the source to the requestor via the client device, (Examiner notes that the source corresponds to the content owner and FIG. 11 shows correct answer is being answered which reveals private files for owner “Nathan Harris” see FIG. 11)
wherein providing the answer includes granting, through the communication device of the server, (col 31 lines 35-40 “FIG. 5 illustrates a network 100 over which shared protected content or resource(s) can be accessed. A user 102 may be coupled to Internet (or other network) 104 used to access the shared resource(s), which can be stored on a shared data store 106, e.g., on a server storage accessible over the network, or on a hard drive of the sharer's computing device.”)
the requestor an access, via the client device, (FIG. 4 “is a functional block diagram of an exemplary typical personal computer that can be employed by a user creating or selecting a question to control access to the user's online data, or by another user that is accessing the online data by answering the question;”)
to the answer included in the knowledge base stored in the data store based on at least one selected from a group consisting of a classification associated with the second group and a permission granted by the second group;2U.S. Application No. 15/679,996 (Examiner notes that content owner who grant access to the content items/answers corresponds to second group see col 27-28 lines “If the content sharer has specified that multiple questions must be answered before content can be accessed, the user seeking access to the content must correctly answer those other questions before he/she is able to access the content. These other questions may be a set of questions or a single question… In other words, successfully answering one or more shared knowledge questions may be required to first but access of the one or more resources can depend on the user Successfully answering still another one or more shared knowledge questions. After each question is answered, the content that is unlocked by answering that question can immediately appear in the page without reloading the page and be highlighted with a background color that slowly fades away to neutral to help guide the user's eyes to find the new content.”)
Lindsley, Yih and Toomim are analogous art because they are all directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Yih to incorporate the teaching of Toomim to include a system of method that dynamically enable desired individuals or groups of individuals to access a sharer's resources, based on criteria that the sharer specifies. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method or system for “determine access to databased upon shared knowledge by the person enabling access and a different person accessing the data” for the purpose of providing efficient way to grant access to certain group of users as disclosed by Toomim (col 2 lines 1-4 “Instead, it would be preferable to determine access to databased upon shared knowledge by the person enabling access and a different person accessing the data. Finally, it would also be desirable to provide different people access to a site or to data at any time, without any need for redistributing passwords.”).
Lindsley in view of Yih with Toomim does not teach and wherein querying the knowledge graph includes identifying one of the plurality of branches having a classification matching the contextual information associated with the requestor.
Rao teaches and wherein querying the knowledge graph includes identifying one of the plurality of branches having a classification matching the contextual information associated with the requestor. (Examiner notes that the request is associated with the requestor[user] para [0031] “and determining synonyms, performing matching result selection by keyword extraction, category matching, identified concepts matching and related topics matching, ranking the results, if the request is of type question then performing matching of results for question context with question context in the request and demoting the results with same question context, referring to a knowledge graph to apply relatedness scores of the results, merging or boosting trendy content based on trendiness scores of the content, adding boosting based on host rank, freshness, identified concepts, entities and popularity and preparing the result according to a display format configuration.”)
Lindsley, Yih, Toomim and Rao are analogous art because they are all directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Yih with Toomim to incorporate the teaching of Rao to include a question and answer system for providing results to requests comprising an online system. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method or system to provide answers to questions that allows for quick processing to quickly answer end user’s questions as disclosed by Rao (para [0005] “The online system of a search engine typically does not have the architecture that allows for quick processing of questions and extraction of answers. A crawler of a regular search engine crawls data from arbitrary websites that do not necessarily relate to questions that are being answered. Certain questions may also be updated faster than others. Not being able to process what a question means or of what type the question is also makes regular search engines ineffective for providing answers to questions”).

Regarding claim 2 
Lindsley in view of Yih with Toomim and Rao teaches claim 1. 
Lindsley wherein detecting the question supplied by the requestor comprises; receiving a communication from the requestor; (para [0061] “In various embodiments, users[corresponds to requestor] submit queries[corresponds to question] and computation requests in a natural language format to the CILS 117. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation”)
(para [107] “In various embodiments, the repository of models 459 is implemented to store models that are generated, accessed, and updated by the cognitive engine 320 in the process of generating cognitive insights. As used herein, models broadly refer to machine learning models. In certain embodiments, the models include one or more statistical models.” Also see para [0125] “In certain embodiments, the natural language processes 712 may include parsing and resolution operations familiar to those of skill in the art. The results of the NLP 712 operations are then provided to the knowledge universe 714 for further processing. However, if it was determined in decision block 710 that the sourced data or received query 708 does not contain text, then it is likewise provided to the knowledge universe 714 for further processing. The parsed, or non-parsed, data is then stored in the universal knowledge repository 716 as knowledge elements.”)
one or more of an entity extraction scheme, (para [0117] “In these embodiments, the source streams 504 are dynamically ingested in real-time during the perceive 506 phase, and based upon a predetermined context, extraction, parsing, and tagging operations are performed on language, text and images contained in the source streams 504 . Automatic feature extraction and modeling operations are then performed with the previously processed source streams 504 during the relate 508 phase to generate queries to identify related data (i.e., corpus expansion)”)
(para [0068] “In various embodiments , the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP), familiar to skilled practitioners of the art, to process the queries” and see para [0041] “incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights.”)

Regarding claim 3 
Lindsley in view of Yih with Toomim and Rao teaches claim 1. 
Lindsley further teaches wherein the source includes a person, a group or a data source. (Para [0124] “In this embodiment, a sourcing agent 704 is implemented by a CILS 700 to perform data sourcing operations, as described in greater detail herein, to source data from an external data source 702, which is one of a plurality of data sources on which data sourcing operations are performed”)



Regarding claim 8 
Lindsley in view of Yih with Toomim and Rao teaches claim 1. 
Lindsley further teaches the method further comprising: generating a response communication based on the answer; (Examiner notes that based on the first response there is a communication established between user and the system see para [0120] “In these embodiments, data associated with the user interactions are provided to the perceive 506 phase as unfolding interactions 522, which include events that occur external to the CILS operations described in greater detail herein. As an example, a first query from a user may be submitted to the CILS system, which in turn generates a first cognitive insight, which is then provided to the user. In response, the user may respond by providing a first response, or perhaps a second query, either of which is provided in the same context as the first query. The CILS receives the first response or second query, performs various CILS operations, and provides the user a second cognitive insight. As before, the user may respond with a second response or a third query, again in the context of the first query. Once again, the CILS performs various CILS operations and provides the user a third cognitive insight, and so forth.”)
wherein providing the answer to the request includes providing the response communication to the requestor. (Para [0120] “In response, the user may respond by providing a first response, or perhaps a second query, either of which is provided in the same context as the first query. The CILS receives the first response or second query, performs various CILS operations, and provides the user a second cognitive insight[corresponds to response communication to the requestor(user)]. As before, the user may respond with a second response or a third query, again in the context of the first query. Once again, the CILS performs various CILS operations and provides the user a third cognitive insight, and so forth.”) also see para [0054] “the cognitive graph 226 enables automated agents , described in greater detail herein, to access the Web more intelligently, enumerate inferences through utilization of curated, structured data 222, and provide answers to questions by serving as a computational knowledge engine.”)

Regarding claim 9
Lindsley in view of Yih with Toomim and Rao teaches claim 8. 
Lindsley further teaches the method further comprising: determining one or more of a recipient, a subject, or a communication modality associated with the response communication based on the question (Para [0092] “the bridging 428 component allows the question to be asked in the context of a specific domain (e.g., healthcare, travel, etc.), given what is known about the data. In certain embodiments, the bridging 428 component is implemented to process what is known about the translated query, in the context of the user, to provide an answer that is relevant to a specific domain.  [0093] As an example, a user[corresponds to recipient] may ask, "Where should I eat today?" If the user has been prescribed a particular health regimen, the bridging 428 component may suggest a restaurant with a "heart healthy" menu. However, if the user is a business traveler, the bridging 428 component may suggest the nearest restaurant that has the user's favorite food.”)
(para [0323] “the graph query 1744 results in the selection of a cognitive persona from a repository of cognitive personas ‘1’ through ‘n’ 1772 according to a set of contextual information associated with a user… As an example, the demographic information may include age brackets (e.g., 25 to 34 years old), gender, marital status (e.g., single, married, divorced, etc.), family size, income brackets, occupational classifications, educational achievement, and so forth”)
creating the response communication based on the one or more of the recipient, the subject, or the communication modality; (para [0093] As an example, a user[corresponds to recipient] may ask, "Where should I eat today?" If the user has been prescribed a particular health regimen, the bridging 428 component may suggest a restaurant with a "heart healthy" menu. However, if the user is a business traveler, the bridging 428 component may suggest the nearest restaurant that has the user's favorite food.”)
and inserting the answer into a body section of the response communication. (Para [0093] “In various embodiments, the bridging 428 component may provide answers, or suggestions, that are composed and ranked according to a specific domain of use”)

Regarding claim 10 
Lindsley in view of Yih with Toomim and Rao teaches claim 1. 
Lindsley further teaches wherein determining the contextual information associated with the requestor in relation to the question comprises: identifying one or (para [0051] “For example, ambient signals may allow the CILS 117 to understand that a user is currently using their mobile device, at location 'x', at time ‘y’, doing activity 'z'.”)
a presence information, a preference, or a relationship associated with the requestor as the contextual information; (para [0044] “Collaborative filtering 206 may also refer to the process of making automatic predictions associated with predetermined interests of a user by collecting preferences or other information from many users. For example, if person ‘A’ has the same opinion as a person 'B' for a given issue 'x', then an assertion can be made that person ‘A’ is more likely to have the same opinion as person 'B' opinion on a different issue 'y' than to have the same opinion on issue 'y' as a randomly chosen person”)
and designating the question with a classification based on the contextual information. (Para [0092] “the bridging 428 component allows the question to be asked in the context of a specific domain (e.g., healthcare, travel, etc.), given what is known about the data. In certain embodiments, the bridging 428 component is implemented to process what is known about the translated query, in the context of the user, to provide an answer that is relevant to a specific domain.  [0093] As an example, a user may ask, "Where should I eat today?" If the user has been prescribed a particular health regimen, the bridging 428 component may suggest a restaurant with a "heart healthy" menu. However, if the user is a business traveler, the bridging 428 component may suggest the nearest restaurant that has the user's favorite food.”)

Regarding claim 12 (Currently Amended)
Lindsley teaches a server (server 142 FIG. 1) configured to leverage knowledge base of groups in mining organizational data, (abstract “receiving data a data source, the data comprising a query and information relating to an answer to the query; processing the query, the processing the query identifying a plurality of query related knowledge elements; processing the information relating to the answer to the query, the processing the information relating to the answer to the query identifying a plurality of answer related knowledge elements; and, storing the plurality of query related knowledge elements and the plurality of answer related knowledge elements within the cognitive graph as a collection of knowledge elements.”)
the server comprising: a communication device configured to facilitate communication between a communication service and one or more client devices; (para [0071] “In this embodiment, the CILS reference model includes client applications 302, application accelerators 306 , a cognitive platform 310, and cloud infrastructure 340 . As shown in FIG. 4a, the client applications 302 include cognitive applications 304. In various embodiments, the cognitive applications 304 are implemented natively accept and understand human forms of communication, such as natural language text, audio, images, video, and so forth.”)
a memory configured to store instructions; (para [0034] “The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117.”)
and a processor coupled to the memory and the communication device, the processor executing the communication service in conjunction with the instructions stored in the memory, (para [0034] “The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117.”)
the processor (CPU 120 see FIG. 1) configured to: receive, through the communication device, a communication from a requester via the client device, (para [0034] “In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142… System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117. In these and other embodiments, the CILS 117 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 117 from the service provider server 142. In another embodiment, the CILS 117 is provided as a service from the service provider server 142.” and CILS has client device as evidence by para [0062] also further see “para [0061] “In various embodiments, users[corresponds to requestor] submit queries[corresponds to question] and computation requests in a natural language format to the CILS 117. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation” Examiner notes that the graph query engine receives/detect question or queries and process see para [0068] “In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP), familiar to skilled practitioners of the art, to process the queries”)
wherein the requestor is a member of a first group; (para [0061] “ In various embodiments , users[corresponds to first group] submit queries and computation requests in a natural language format to the CILS 117 .”)
infer a question from the communication by processing the communication with a machine learning scheme, (para [0068] “In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP)[corresponds to machine learning scheme], familiar to skilled practitioners of the art, to process the queries”)
wherein the machine learning scheme includes one or more of an entity extraction scheme, (para [0117] “In these embodiments, the source streams 504 are dynamically ingested in real-time during the perceive 506 phase, and based upon a predetermined context, extraction, parsing, and tagging operations are performed on language, text and images contained in the source streams 504 . Automatic feature extraction and modeling operations are then performed with the previously processed source streams 504 during the relate 508 phase to generate queries to identify related data (i.e., corpus expansion)”)
an intent analysis scheme, or a natural language analysis scheme; (para [0068] “In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP)[corresponds to machine learning scheme], familiar to skilled practitioners of the art, to process the queries”)
retrieve, from stored information, (para [0115] “In various embodiments , the document database 482 sub - component is implemented to manage the physical storage and retrieval of structured data in a cloud environment . Examples of such structured data include social, public, private, and device data, as described in greater detail herein.” Also see abstract “receiving data a data source, the data comprising a query and information relating to an answer to the query;”)
contextual information associated with the requestor, (para [0323] “the graph query 1744 results in the selection of a cognitive persona from a repository of cognitive personas ‘1’ through ‘n’ 1772 according to a set of contextual information associated with a user… As an example, the demographic information may include age brackets (e.g., 25 to 34 years old), gender, marital status (e.g., single, married, divorced, etc.), family size, income brackets, occupational classifications, educational achievement, and so forth”)
wherein the contextual information includes one or more of an organizational position, presence information, a preference, or a relationship associated with the requestor; (para [0044] “Collaborative filtering 206 may also refer to the process of making automatic predictions associated with predetermined interests of a user by collecting preferences or other information from many users. For example, if person ‘A’ has the same opinion as a person 'B' for a given issue 'x', then an assertion can be made that person ‘A’ is more likely to have the same opinion as person 'B' opinion on a different issue 'y' than to have the same opinion on issue 'y' as a randomly chosen person”)
…
transmit, through the communication device, (para [0050] “signals 220, curated data 222, and learned knowledge 224 , which is then processed by the CILS 117 to generate one or more cognitive graphs 226 . In turn, the one or more cognitive graphs 226 are further used by the CILS 117 to generate cognitive insight streams, which are then delivered to one or more destinations 230, as described in greater detail herein.”)
the first answer to the requestor via the client device; (para [0061] “In various embodiments , users submit queries and computation requests in a natural language format to the CILS 117[corresponds to communication device]. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation.”)
receive, through the communication device, (para [0050] “signals 220 , curated data 222 , and learned knowledge 224 , which is then processed by the CILS 117 to generate one or more cognitive graphs 226 . In turn, the one or more cognitive graphs 226 are further used by the CILS 117 to generate cognitive insight streams, which are then delivered to one or more destinations 230, as described in greater detail herein.”) 
a feedback associated with the first answer from the requestor via the client device; (para [0119] “in various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models” see client device CILS 117 para [0050] “signals 220, curated data 222, and learned knowledge 224, which is then processed by the CILS 117 to generate one or more cognitive graphs 226. In turn, the one or more cognitive graphs 226 are further used by the CILS 117 to generate cognitive insight streams,”)
and submit a modification to the knowledge graph stored in the data store, (para [0053] “In certain embodiments , the machine learning functionality includes cognitive functionality which uses feedback to improve the accuracy of knowledge stored within the cognitive graph.”) based on the feedback. (Para [0326] “one embodiment, the feedback 1762 data is used to revise or modify the cognitive persona. In another embodiment, the feedback 1762 data is used to create a new cognitive persona. In yet another embodiment, the feedback 1762 data is used to create one or more associated cognitive personas, which inherit a common set of attributes from a source cognitive persona”)
Lindsley does not teach identifying a portion of a knowledge graph having a classification matching the contextual information associated with the requestor; 
searching the portion of the knowledge graph to identify a first answer associated with the question, wherein the first answer includes a source associated with the answer, the source being a second group; 
wherein transmitting the first answer includes granting, through the communication device of the server, the requestor an access, via the client device, to the first answer included in the knowledge base stored in the data store based on a classification associated with the second group;
Yih teaches searching the portion of the knowledge graph to identify a first answer associated with the question (pg. 3 left col first and second paragraph “In particular, we would like to retrieve all the entities that can map to the lambda variables in the end as the answers. Aggregation function is designed to operate on a specific entity, which typically captures some numerical properties. Just like in the knowledge graph, related nodes in the query graph are connected by directed edges, labeled with predicates in K. To demonstrate this design, Fig. 2 shows one possible query graph for the question “Who first voiced Meg on Family Guy?” using Freebase. The two entities, MegGriffin and FamilyGuy are represented by two rounded rectangle nodes. The circle node y means that there should exist an entity describing some casting relations like the character, actor and the time she started the role. The shaded circle node x is also called the answer node, and is used to map entities retrieved by the query. The diamond node arg min constrains that the answer needs to be the earliest actor for this role.”)
Lindsley and Yih are analogous art because they are both directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala to incorporate the teaching of Yih to include a semantic parsing framework for question and answering system using a knowledge graph. 
One of ordinary skill in the art would have been motivated to make this modification in order to solve semantic matching problem by “leveraging knowledge base in an early stage to prune the search space” for the purpose of simplifying the semantic matching problem as disclosed by Yih (abstract “Semantic parsing is reduced to query graph generation, formulated as a staged search problem. Unlike traditional approaches, our method leverages the knowledge base in an early stage to prune the search space and thus simplifies the semantic matching problem.”).
Lindsley in view of Yih does not teach identifying a portion of a knowledge graph having a classification matching the contextual information associated with the requestor; 
wherein the first answer includes a source associated with the answer, the source being a second group; 
a classification associated with the second group. 
Toomim teaches wherein the answer includes a source associated with the answer, the source being a second group; (Examiner notes that the source corresponds to the content owner and FIG. 11 shows correct answer is being answered col 27 lines 46-53 “The webpage may be a profile page, photos page, blogging page, or some other type of webpage. FIG. 11 shows an exemplary screenshot 250 of this process. A shared knowledge question 252 “what does TPG make?” has been answered in a text box 254 with the proposed answer, "coffee.” But screenshot 250 does not indicate what protected content will be accessible after the shared knowledge question is correctly answered.”)
wherein transmitting the first answer includes granting, through the communication device of the server, (col 31 lines 35-40 “FIG. 5 illustrates a network 100 over which shared protected content or resource(s) can be accessed. A user 102 may be coupled to Internet (or other network) 104 used to access the shared resource(s), which can be stored on a shared data store 106, e.g., on a server storage accessible over the network, or on a hard drive of the sharer's computing device.”) wherein transmitting the first answer includes granting, through the communication device of the server, (col 31 lines 35-40 “FIG. 5 illustrates a network 100 over which shared protected content or resource(s) can be accessed. A user 102 may be coupled to Internet (or other network) 104 used to access the shared resource(s), which can be stored on a shared data store 106, e.g., on a server storage accessible over the network, or on a hard drive of the sharer's computing device.”)
via the client device, (FIG. 4 “is a functional block diagram of an exemplary typical personal computer that can be employed by a user creating or selecting a question to control access to the user's online data, or by another user that is accessing the online data by answering the question;”)
to the first answer included in the knowledge base stored in the data store based on at least one selected from a group consisting of the classification associated with the second group;2U.S. Application No. 15/679,996 (Examiner notes that content owner who grant access to the content items/answers corresponds to second group see col 27-28 lines “If the content sharer has specified that multiple questions must be answered before content can be accessed, the user seeking access to the content must correctly answer those other questions before he/she is able to access the content. These other questions may be a set of questions or a single question… In other words, successfully answering one or more shared knowledge questions may be required to first but access of the one or more resources can depend on the user Successfully answering still another one or more shared knowledge questions. After each question is answered, the content that is unlocked by answering that question can immediately appear in the page without reloading the page and be highlighted with a background color that slowly fades away to neutral to help guide the user's eyes to find the new content.”)
Lindsley, Yih and Toomim are analogous art because they are all directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Yih to incorporate the teaching of Toomim to include a system of method that dynamically enable desired individuals or groups of individuals to access a sharer's resources, based on criteria that the sharer specifies. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method or system for “determine access to databased upon shared knowledge by the person enabling access and a different person accessing the data” for the purpose of providing efficient way to grant access to certain group of users as disclosed by Toomim (col 2 lines 1-4 “Instead, it would be preferable to determine access to databased upon shared knowledge by the person enabling access and a different person accessing the data. Finally, it would also be desirable to provide different people access to a site or to data at any time, without any need for redistributing passwords.”).
Lindsley in view of Yih with Toomim does not teach identifying a portion of a knowledge graph stored in a data store having a classification matching the contextual information associated with the requestor. 
Rao teaches identifying a portion of a knowledge graph stored in a data store having a classification matching the contextual information associated with the requestor; (Examiner notes that the request is associated with the requestor[user] para [0031] “and determining synonyms, performing matching result selection by keyword extraction, category matching, identified concepts matching and related topics matching, ranking the results, if the request is of type question then performing matching of results for question context with question context in the request and demoting the results with same question context, referring to a knowledge graph to apply relatedness scores of the results, merging or boosting trendy content based on trendiness scores of the content, adding boosting based on host rank, freshness, identified concepts, entities and popularity and preparing the result according to a display format configuration.”)
Lindsley, Yih, Toomim and Rao are analogous art because they are all directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Yih with Toomim to incorporate the teaching of Rao to include a question and answer system for providing results to requests comprising an online system. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method or system to provide answers to questions that allows for quick processing to quickly answer end user’s questions as disclosed by Rao (para [0005] “The online system of a search engine typically does not have the architecture that allows for quick processing of questions and extraction of answers. A crawler of a regular search engine crawls data from arbitrary websites that do not necessarily relate to questions that are being answered. Certain questions may also be updated faster than others. Not being able to process what a question means or of what type the question is also makes regular search engines ineffective for providing answers to questions”).

Regarding claim 19 (Currently Amended)
Lindsley teaches a computing device to leverage knowledge base of groups in mining organizational data, (abstract “receiving data a data source, the data comprising a query and information relating to an answer to the query; processing the query, the processing the query identifying a plurality of query related knowledge elements; processing the information relating to the answer to the query, the processing the information relating to the answer to the query identifying a plurality of answer related knowledge elements; and, storing the plurality of query related knowledge elements and the plurality of answer related knowledge elements within the cognitive graph as a collection of knowledge elements.”)
the computing device includes: a communication device configured to facilitate communication between a communication application and a client device; (para [0071] “In this embodiment, the CILS reference model includes client applications 302, application accelerators 306 , a cognitive platform 310, and cloud infrastructure 340 . As shown in FIG. 4a, the client applications 302 include cognitive applications 304. In various embodiments, the cognitive applications 304 are implemented natively accept and understand human forms of communication, such as natural language text, audio, images, video, and so forth.”)
(para [0034] “The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117.”)
and a processor coupled to the memory and the communication device, the processor executing the communication application in conjunction with the instructions stored in the memory, (para [0034] “The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117.”)
the processor configured to: receive, through the communication device, (server 142) a communication from a requestor via the client device, (para [0119] “in various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models”)
the requestor being a member of a first group; (para [0061] “ In various embodiments , users[corresponds to first group] submit queries and computation requests in a natural language format to the CILS 117 .”)
infer a question from the communication by processing the communication with a machine learning scheme; Response to Office action dated 10/01/2020 (para [107] “In various embodiments, the repository of models 459 is implemented to store models that are generated, accessed, and updated by the cognitive engine 320 in the process of generating cognitive insights. As used herein, models broadly refer to machine learning models. In certain embodiments, the models include one or more statistical models.” Also see para [0125] “In certain embodiments, the natural language processes 712 may include parsing and resolution operations familiar to those of skill in the art. The results of the NLP 712 operations are then provided to the knowledge universe 714 for further processing. However, if it was determined in decision block 710 that the sourced data or received query 708 does not contain text, then it is likewise provided to the knowledge universe 714 for further processing. The parsed, or non-parsed, data is then stored in the universal knowledge repository 716 as knowledge elements.”)
identify an answer associated with the question (claim 1 “processing the information relating to the answer to the query, the processing the information relating to the answer to the query identifying a plurality of answer related knowledge elements; and, storing the plurality of query related knowledge elements and the plurality of answer related knowledge elements within the cognitive graph[corresponds to knowledge graph] as a collection of knowledge elements.”)
…
transmit, through the communication device, (server 142) the answer to the requestor via the client device, (Para [0119] “in various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models”)

receive, through the communication device, a feedback associated with the answer from the requestor via the client device; (para [0119] “in various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models”)
and modify the knowledge graph, stored in the data store, (para [0053] “In certain embodiments , the machine learning functionality includes cognitive functionality which uses feedback to improve the accuracy of knowledge stored within the cognitive graph.”) based on the feedback. (Para [0326] “one embodiment, the feedback 1762 data is used to revise or modify the cognitive persona. In another embodiment, the feedback 1762 data is used to create a new cognitive persona. In yet another embodiment, the feedback 1762 data is used to create one or more associated cognitive personas, which inherit a common set of attributes from a source cognitive persona”)
Lindsley does not teach …and a source associated with the answer by querying a knowledge graph, stored in a data store, the source being a member of a second group; 
…
wherein the requestor is granted, through the communication device of the server, access, via the client device, to the answer included in the knowledge graph stored in the data store based on one or more of a classification associated with the second group and a permission granted by the second group, 

wherein querying the knowledge graph includes identifying one of a plurality of branches having a classification matching contextual information associated with the requestor and querying the one of the plurality of branches with the question.
Toomim teaches …and a source associated with the answer…stored in a data store, the source being a member of a second group; (Examiner notes that the source corresponds to the content owner and FIG. 11 shows correct answer is being answered col 27 lines 46-53 “The webpage may be a profile page, photos page, blogging page, or some other type of webpage. FIG. 11 shows an exemplary screenshot 250 of this process. A shared knowledge question 252 “what does TPG make?” has been answered in a text box 254 with the proposed answer, "coffee.” But screenshot 250 does not indicate what protected content will be accessible after the shared knowledge question is correctly answered.”)
…
wherein the requestor is granted, through the communication device of the server, (col 31 lines 35-40 “FIG. 5 illustrates a network 100 over which shared protected content or resource(s) can be accessed. A user 102 may be coupled to Internet (or other network) 104 used to access the shared resource(s), which can be stored on a shared data store 106, e.g., on a server storage accessible over the network, or on a hard drive of the sharer's computing device.”) 
access, via the client device, FIG. 4 “is a functional block diagram of an exemplary typical personal computer that can be employed by a user creating or selecting a question to control access to the user's online data, or by another user that is accessing the online data by answering the question;”)
to the answer included in the knowledge graph stored in the data store based on one or more of a classification associated with the second group and a permission granted by the second group. (Examiner notes that content owner who grant access to the content items/answers corresponds to second group see col 27-28 lines “If the content sharer has specified that multiple questions must be answered before content can be accessed, the user seeking access to the content must correctly answer those other questions before he/she is able to access the content. These other questions may be a set of questions or a single question… In other words, successfully answering one or more shared knowledge questions may be required to first but access of the one or more resources can depend on the user Successfully answering still another one or more shared knowledge questions. After each question is answered, the content that is unlocked by answering that question can immediately appear in the page without reloading the page and be highlighted with a background color that slowly fades away to neutral to help guide the user's eyes to find the new content.”)
Lindsley and Toomim are analogous art because they are both directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley to incorporate the teaching of Toomim to include a system of method that dynamically enable desired 
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method or system for “determine access to databased upon shared knowledge by the person enabling access and a different person accessing the data” for the purpose of providing efficient way to grant access to certain group of users as disclosed by Toomim (col 2 lines 1-4 “Instead, it would be preferable to determine access to databased upon shared knowledge by the person enabling access and a different person accessing the data. Finally, it would also be desirable to provide different people access to a site or to data at any time, without any need for redistributing passwords.”).
Lindsley in view of Toomim does not teach wherein querying the knowledge graph includes identifying one of a plurality of branches having a classification matching contextual information associated with the requestor and querying the one of the plurality of branches with the question.
Yih teaches and querying the one of the plurality of branches with the question; (pg. 3 left col first and second paragraph “In particular, we would like to retrieve all the entities that can map to the lambda variables in the end as the answers. Aggregation function is designed to operate on a specific entity, which typically captures some numerical properties. Just like in the knowledge graph, related nodes in the query graph are connected by directed edges, labeled with predicates in K. To demonstrate this design, Fig. 2 shows one possible query graph for the question “Who first voiced Meg on Family Guy?” using Freebase. The two entities, MegGriffin and FamilyGuy are represented by two rounded rectangle nodes. The circle node y means that there should exist an entity describing some casting relations like the character, actor and the time she started the role. The shaded circle node x is also called the answer node, and is used to map entities retrieved by the query. The diamond node arg min constrains that the answer needs to be the earliest actor for this role.”)
Lindsley, Toomim and Yih are analogous art because they are all directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim to incorporate the teaching of Yih to include a semantic parsing framework for question and answering system using a knowledge graph. 
One of ordinary skill in the art would have been motivated to make this modification in order to solve semantic matching problem by “leveraging knowledge base in an early stage to prune the search space” for the purpose of simplifying the semantic matching problem as disclosed by Yih (abstract “Semantic parsing is reduced to query graph generation, formulated as a staged search problem. Unlike traditional approaches, our method leverages the knowledge base in an early stage to prune the search space and thus simplifies the semantic matching problem.”).
Lindsley in view of Toomim and Yih wherein querying the knowledge graph includes identifying one of a plurality of branches having a classification matching contextual information associated with the requestor. 
Rao teaches wherein querying the knowledge graph includes identifying one of a plurality of branches having a classification matching contextual information associated with the requestor. (Examiner notes that the request is associated with the requestor[user] para [0031] “and determining synonyms, performing matching result selection by keyword extraction, category matching, identified concepts matching and related topics matching, ranking the results, if the request is of type question then performing matching of results for question context with question context in the request and demoting the results with same question context, referring to a knowledge graph to apply relatedness scores of the results, merging or boosting trendy content based on trendiness scores of the content, adding boosting based on host rank, freshness, identified concepts, entities and popularity and preparing the result according to a display format configuration.”)
Lindsley, Yih, Toomim and Rao are analogous art because they are all directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Yih with Toomim to incorporate the teaching of Rao to include a question and answer system for providing results to requests comprising an online system. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method or system to provide answers to questions that allows for quick processing to quickly answer end user’s questions as disclosed by Rao (para [0005] “The online system of a search engine typically does not have the architecture that allows for quick processing of questions and extraction of answers. A crawler of a regular search engine crawls data from arbitrary websites that do not necessarily relate to questions that are being answered. Certain questions may also be updated faster than others. Not being able to process what a question means or of what type the question is also makes regular search engines ineffective for providing answers to questions”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) in view of Toomim et al. (US Pat No. 8387122 B2) in view of Rao (US 2015/0186528 A1) and further in view of Du (US 2017/0155631 A1).
Regarding claim 4 
Lindsley in view of Yih with Toomim and Rao teaches claim 3. 
Lindsley in view of Yih with Toomim and Rao does not teach wherein providing the source to the requestor includes providing the requestor with contact information of the person, contact information of the group, or a link to the data source.
Du teaches wherein providing the source to the requestor includes providing the requestor with contact information of the person, (para [0105] “At step 220, the search results are communicated from remote server system 1000 to user device system 100 via network communication module 120. In some embodiments, the results presented to user 10 are modified/processed for enhanced readability. For example, key graphic elements from search results can be extracted in addition to certain important information; e.g., price information of a particular product or contact information of a person.”)
contact information of the group, or a link to the data source. (Para [0133] “At step 312, a user can then choose the search result based his/her needs from the search results that the system presented to him/her. There are several major advantages over the existing search engines in our design in this module. In the existing approach, after the user chooses the search result, it would be a URL link to a website, or Sometimes, a link to an app.”)
Lindsley, Toomim, Yih, Rao and Du are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim with Yih and Rao to incorporate the teaching of Du to include intelligent analysis for better interpreting and understanding user input and interactive user feedback concerning both search query quality and search result quality are provided to improve search quality and user experience as disclosed by DU (para [0006] “Existing search methods/systems are inefficient, inaccurate, and inconvenient for users to interactively and intelligently search information; e.g., in an AR-based system. Intelligent analysis for better interpreting and understanding user input and interactive user feedback concerning both search query quality and search result quality are provided to improve search quality and user experience.”).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) in view of Toomim et al. (US Pat No. 8387122 B2) in view of Rao (US 2015/0186528 A1) and further in view of Le-Phouc et al. (“The Graph of Things: A step towards the Live Knowledge Graph of connected things”, hereinafter: Le-Phouc).
Regarding claim 5
Lindsley in view of Yih with Toomim and Rao teaches claim 1.
Lindsley in view of Yih with Toomim and Rao does not teach wherein the knowledge graph stores a historical knowledge associated with one or more of a private group and a public group.
Le-Phouc teaches wherein the knowledge graph stores a historical knowledge  (pg. 26 left col second paragraph “Our back-end data management system supports the ingestion of million data points per second while it is still able to query live data being indexed to a distributed persistent storage which currently stores billions-triple datasets of historical data as well as static datasets.”)
associated with one or more of a private group and a public group. (pg. 33 right col second paragraph “Current version of GoT only collects the sensory data that is publicly available, however, we find that integrating such public data sources with private data sources such as personal data sources or enterprise stream data sources can create much more valuable use cases for the system. For instance, in the example of Section 2, instead of having to rely on public Tweet streams to detect ‘‘an old class mate will be arriving in a ferry in 1 h’’, two friends can share their location streams in several secured ways.” And also see pg. 27 right col “On top of that, thanks to open and public data projects, we have several data sources that cover some small areas (a city or a country). For example, several smart city projects such as Dublin, London and New York publish a wide range of sensor data sources such as train, bike and bus information.”)
Lindsley, Toomim, Rao and Le-Phouc are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim with Yih and Rao to incorporate the teaching of Le-Phouc to include a unified integrated and live view for heterogeneous IoT data sources using Linked Data that enable fast real-time update as disclosed by Le-Phouc (abstract “The Internet of Things (IoT) with billions of connected devices has been generating an enormous amount of data every hour. Connecting every data item generated by IoT to the rest of the digital world to turn this data into meaningful actions will create new capabilities, richer experiences, and unprecedented economic opportunities for businesses, individuals, and countries. However, providing an integrated view for exploring and querying such data at real-time is extremely challenging due to its Big Data natures: big volume, fast real-time update and messy data sources. To address this challenge, we provide a unified integrated and live view for heterogeneous IoT data sources using Linked Data, called the Graph of Things (GoT). GoT is backed by a scalable and elastic software stack to deal with billions of records of historical and static datasets in conjunction with millions of triples being fetched and enriched to connect to GoT per hour in real time.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) in view of Toomim in view of Rao and further in view of Sawant et al. (US 2017/0213139 A1). 
Regarding claim 7 
Lindsley in view of Toomim with Yih, Rao and Sawant teaches claim 6. 
Sawant further teaches wherein the second group is classified as a public group. (Under its Broadest reasonable interpretation(BRI), Examiner notes that group of users from the teaching of Sawant are locally public to one another when sharing information see para [0003] and [0025] “For example, for a particular domain hierarchy (e.g., domain hierarchy 1. domain hierarchy X), a user assigned to the second role (e.g., SME1, SMEX, respectively)[corresponds to second group] may provide, as input via a user device, one or more questions and/or an answer associated with an item of issue resolution information to which the particular domain hierarchy was assigned.”)
Lindsley, Toomim, Yih and Sawant are analogous art because they are all directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim with Yih to incorporate the teaching of Sawant to include “a cognitive model that is designed to simulate human problem solving” in an issue resolution information using machine learning cognitive model for the purpose of improving issue resolution information in a question/answer system as disclosed by Sawant (para [0002] “A cognitive model may be a computer model that is designed to simulate human problem solving and/or mental task processes. A cognitive model may be used to simulate or predict human behavior or performance on tasks similar to those modeled.”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Toomim et al. (US 2016/0283581 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) in view of Rao and further in view of Ferrandez et al. (“Addressing ontology-based question answering with collections of user queries”, hereinafter: Ferrandez).
Regarding claim 13
Lindsley in view of Yih with Toomim and Rao teaches claim 12.  
Lindsley in view of Yih with Toomim and Rao does not teach wherein the feedback associated with the first answer includes one of: a positive value that designates the first answer as a match for the question, and a negative value that designates the first answer as a mismatch for the question. 
Ferrandez teaches wherein the feedback associated with the first answer includes one of: a positive value that designates the first answer as a match for the question, (pg. 183 section 5.2 fourth paragraph “Table 2 illustrates the entailment evaluation results obtained over the set of blind queries showing the amount of queries tagged as correct (when the system responds correctly),
and a negative value that designates the first answer as a mismatch for the question. (pg. 183 section 5.2 fourth paragraph “Table 2 illustrates the entailment evaluation results obtained over the set of blind queries showing the amount of queries tagged as correct (when the system responds correctly), incorrect (the system returns a wrong answer) or uncertain (when there is not any pattern for which the entailment coefficient overcomes the empirical decision threshold). As seen, although the percentages of precision, recall and F-measure are slightly lower than the ones obtained during the training stage (see Fig. 5), the system’s behaviour is somewhat similar for both the training and blind set.”)
Lindsley, Toomim, Yih, Rao and Ferrandez are analogous art because they are all directed to ontology based question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim with Yih and Rao to incorporate the teaching of Ferrandez to include user query formulation database and the entailment-based engine that analyze and grouped automatically into clustering which enables accessing the information required by the queries in the cluster quickly as disclosed by Ferrandez (pg. 176 second paragraph).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) in view Toomim in view of Rao and further in view of Larcheveque et al. (US Pat No. 9275042 B2). 
Regarding claim 14 
Lindsley in view of Toomim with Yih and Rao teaches claim 12. 
Yih further teaches wherein the processor is configured to submit a modification to the knowledge graph based on the feedback by: determining the feedback to designate the first answer as a mismatch for the question; (Pg. 5 section 3.2.1 “To handle the huge variety of the semantically equivalent ways of stating the same question, as well as the mismatch of the natural language utterances and predicates in the knowledge base, we propose using Siamese neural networks (Bromley et al., 1993) for identifying the core inferential chain. For instance, one of our constructions maps the question to a pattern by replacing the entity mention with a generic symbol and then compares it with a candidate chain, such as “who first voiced meg on ” vs. cast-actor.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim with Rao to incorporate the teaching of Yih to include a semantic parsing framework for question and answering system using a knowledge graph. 
One of ordinary skill in the art would have been motivated to make this modification in order to solve semantic matching problem by “leveraging knowledge base in an early stage to prune the search space” for the purpose of simplifying the semantic matching problem as disclosed by Yih (abstract “Semantic parsing is reduced to query graph generation, formulated as a staged search problem. Unlike traditional approaches, our method leverages the knowledge base in an early stage to prune the search space and thus simplifies the semantic matching problem.”).
Lindsley in view of Toomim with Yih and Rao does not teach and removing an association between the question and the first answer within the knowledge graph. 
Larcheveque teaches and removing an association between the question and the first answer within the knowledge graph. (Col 8 lines 62-67 “More generally, a graph g1 Subsumes a graph g2 if and only if g2 can be transformed into g1 by Zero or more applications of the following operations: Delete a node and its incoming edge from g2; Delete a trait from a g2 node;”)
Lindsley, Toomim, Yih, Rao and Larcheveque are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim with Yih to incorporate the teaching of Larcheveque to include semantic clusters that can be leveraged to determine dominant or active topics in a corpus of utterances for a variety of purposes to improve the quality of conversational agent as disclosed by Larcheveque (col 3 lines 8-10).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Toomim in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) and further in view of Erhart et al. (US 9247061 B2).
Regarding claim 15 
Lindsley in view of Toomim with Yih and Rao teaches claim 12. 
Lindsley in view of Toomim with Yih and Rao does not teach wherein the processor is configured to submit a modification to the knowledge graph based on the feedback by: determining the feedback to designate the first answer as a match for the question; and affirming a first association between the question and the first answer within the knowledge graph.
Erhart teaches wherein the processor is configured to submit a modification to the knowledge graph based on the feedback by: determining the feedback to designate the first answer as a match for the question; and affirming a first association between the question and the first answer within the knowledge graph. (Col 18 lines 60-68 “The agent router 344 may also pass the answer and agent information to the supervisor router 352. The supervisor router 352 may optionally determine to send the answer(s) and agent actions to a supervisor for supervisor approval, in step 628. Thus, either before or after action by an agent, the answer(s) and agent selection(s) of those answer(s) may be sent to a supervisor for review and a determination if the agent's actions and the agent's selection(s) are correct. The actions of the agent and supervisor and any other information about the process may then be sent to a feedback performance module 356.”)
Lindsley, Toomim, Yih, Rao and Erhart are analogous art because they are all directed to ontology based question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim with Yih and Rao to incorporate the teaching of Erhart to include a system that can determine routing customer contact based on analysis or automatically generated answers.
One of ordinary skill in the art would have been motivated to make this modification in order to improve customer service that can provide automated relies to consumer questions for an efficient way to provide chat agents as disclosed by Erhart (Col 1 lines 20-22).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Toomim in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) in view of Rao in view of Erhart and further in view of Merdivan et al. (US 2016/0379120 A1). 
Regarding claim 16 
Lindsley in view of Toomim with Yih, Rao and Erhart teaches claim 15. 
Lindsley in view of Toomim with Yih, Rao and Erhart does not teach wherein affirming the first association between the question and the first answer includes: ranking the first association between the question and the first answer higher than a second association between the question and a second answer. 
Merdivan teaches wherein affirming the first association between the question and the first answer includes one or more operation to: ranking the first association between the question (para [0062] “The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence mea Sure, or which is a best match to the input question”)
and the first answer higher than a second association between the question and a second answer. (Para [0115] “This strength or weight may be based on a frequency of occurrence of the relationship in a corpus of information, such as corpus 430. Thus, if the relationship between nodes A and B occurs often in the corpus 430, then its strength is expected to be higher than a relationship between node B and node C if the relationship between node B and node C occurs relatively less frequently.”)
Lindsley, Toomim, Yih, Erhart and Merdivan are analogous art because they are all directed to ontology based question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim with Yih, Rao and Erhart to incorporate the teaching of Merdivan to provide “automated mechanisms for searching through large sets of sources of content, e.g., electronic documents, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question” as disclosed by Merdivan (para [0002]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Toomim in view of Yih et al. (“Semantic Merdivan et al. (US 2016/0379120 A1).
Regarding claim 17 
Lindsley in view of Toomim with Yih and Rao teaches claim 12. 
Lindsley in view of Toomim with Yih and Rao does not teach wherein the processor is further configured to: identify a second answer associated with the question by querying the knowledge graph; and provide, through the communication device, the second answer to the requestor along with the first answer.
Merdivan teaches wherein the processor is further configured to: identify a second answer associated with the question by querying the knowledge graph; (Examiner notes that the fact that the process is repeated means the system output first and second answer see para [0067] “The scores obtained from the various reasoning algorithms are then weighted against a statistical model that Summarizes a level of confidence that the QA pipeline of the IBM WatsonTM cognitive system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process is be repeated for each of the candidate answers to generate ranked listing of candidate answers which may then be presented to the user that Submitted the input question, or from which a final answer is selected and presented to the user.”)
and provide, through the communication device, the second answer to the requestor along with the first answer. (para [0093] “From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the Submitter of the original input question via a graphical user interface[corresponds to communication device] or other mechanism for outputting information.”)
Lindsley, Toomim, Yih, Rao and Merdivan are analogous art because they are all directed to ontology based question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim with Yih and Rao to incorporate the teaching of Merdivan to provide “automated mechanisms for searching through large sets of sources of content, e.g., electronic documents, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question” as disclosed by Merdivan (para [0002] “With the increased usage of computing networks, such as the Internet, humans are currently inundated and overwhelmed with the amount of information available to them from various structured and unstructured sources. However, information gaps abound as users try to piece together what they can find that they believe to be relevant during searches for information on various subjects. To assist with such searches, recent research has been directed to generating Question and Answer (QA) systems which may take an input question, analyze it, and return results indicative of the most probable answer to the input question. QA systems provide automated mechanisms for searching through large sets of sources of content, e.g., electronic documents, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question.”).

Regarding claim 18 
Lindsley in view of Toomim with Yih, Rao and Merdivan teaches claim 17. 
Merdivan further teaches wherein the processor engine (para [0063] “The cognitive system 100 is implemented on one or more computing devices 104 (comprising one or more processors and one or more memories, and potentially any other computing device elements generally known in the art including buses, storage devices, communication interfaces, and the like) connected to the computer network 102.”) is further configured to: identify a first value designated to a first association between the question and the first answer (para [0062] “The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence mea Sure, or which is a best match to the input question, or a combination of ranked listing and final answer.”)
and a second value designated to a second association between the question and the second answer within the knowledge graph; (Examiner notes that the fact that the process is repeated means the system output first and second answer see para [0067] “The scores obtained from the various reasoning algorithms are then weighted against a statistical model that Summarizes a level of confidence that the QA pipeline of the IBM WatsonTM cognitive system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process is be repeated for each of the candidate answers to generate ranked listing of candidate answers which may then be presented to the user that Submitted the input question, or from which a final answer is selected and presented to the user.”)
and transmit, through the communication device, (para [0093] “From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the Submitter of the original input question via a graphical user interface[corresponds to communication device] or other mechanism for outputting information.”)
the first answer and the second answer to the requestor as ranked based on the first value and the second value. (Para [0059] “This process is repeated for each of the candidate answers until the QA pipeline identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question.”)
Lindsley, Toomim, Yih, Rao and Merdivan are analogous art because they are all directed to ontology based question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim with Yih and Rao to incorporate the teaching of Merdivan to provide “automated mechanisms for searching through large sets of sources of content, e.g., electronic documents, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question” as disclosed by Merdivan (para [0002] “With the increased usage of computing networks, such as the Internet, humans are currently inundated and overwhelmed with the amount of information available to them from various structured and unstructured sources. However, information gaps abound as users try to piece together what they can find that they believe to be relevant during searches for information on various subjects. To assist with such searches, recent research has been directed to generating Question and Answer (QA) systems which may take an input question, analyze it, and return results indicative of the most probable answer to the input question. QA systems provide automated mechanisms for searching through large sets of sources of content, e.g., electronic documents, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question.”).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Toomim et al. (US Pat No. 8387122 B2) and further in view of Yih et al. in view of Rao et al. and further in view of Su et al. (“Exploiting Relevance Feedback in Knowledge Graph Search”, hereinafter: Su). 
Regarding claim 20
Lindsley in view of Yih with Toomim and Rao teaches claim 19.  
Lindsley in view of Yih with Toomim and Rao does not teach wherein the processor is configured to modify the knowledge graph based on the feedback by: detecting a first value associated with the feedback; and adjust a second value designated to an association between the question and the answer within the knowledge graph based on the first value. 
Su teaches wherein the processor is configured to modify the knowledge graph based on the feedback by: detecting a first value associated with the feedback; (Pg. 1137 right col section 3 “Given a query Q and a knowledge graph G, a ranking function F, a set of relevant (positive) matches M+, and a set of nonrelevant (negative) matches M−, graph relevance feedback works to find a query-specific ranking function F˜ for Q based on the user feedback, such that other relevant matches will be ranked higher by F˜ than by F.”)
and adjusting a second value designated to an association between the question and the answer within the knowledge graph based on the first value. (Pg. 1137 right col section 3 “The parameters θ in a ranking function F(ϕ(Q)|Q, θ) usually represent feature importance in a general sense. That is, how important each feature is when no additional query-specific information is available. However, for different users and queries, feature preferences differ. Therefore, we propose Query-specific Tuning[corresponds to adjust] to learn query-specific parameters θ ∗ from user feedback, and therefore tune the generic ranking function to be better aligned with the query intent. We design a feature re-weighting mechanism and employ regularization to prevent overfitting to the user feedback (Section 4).”)
Lindsley, Toomim, Yih and Rao and Su are analogous art because they are all directed to ontology based question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Toomim to incorporate the teaching of Su to include graph relevance feedback that achieve query-specific search via relevance feedback and improve search quality as disclosed by Su (pg. 1136 left col second paragraph “A natural solution to alleviate this situation is to develop query-specific ranking functions, i.e., specifically tailored for each query. To achieve that, query ambiguity and vagueness need to be correctly resolved, which in turn requires new information in addition to the query itself. Relevance feedback (RF), i.e., users indicating the (ir)relevance of a handful of answers, is one promising source. It is user-friendly, easy to get. Relevance feedback has been studied extensively and proven to be effective in document retrieval [29, 9] and image retrieval [40]. However, despite its naturalness, it has not yet been studied for graph query. Due to the unique characteristics of graph query, traditional relevance feedback methods are not directly applicable. In this paper, we define and study the graph relevance feedback (GRF) problem, which aims to achieve query-specific search via relevance feedback, and thus improve the search quality.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US 9336269 B1) teaches a method that can identify one or more candidate topics from a query of knowledge graph. 
Allen et al. (US 2015/0339574 A1) teaches mechanisms to provide for validating a candidate answer to an input question. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.M./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126